DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/942003 filed on 11/29/2019.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 17/104688 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written in the same for as claim 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al, US 2016/0100168 A1 (Rapaka), in view of Wang et al, US 2014/0301469 A1 (Wang).

Regarding Claim 1, Rapaka discloses a method of decoding an encoded video bitstream, the method being performed by at least one processor and comprising: 
obtaining the encoded video bitstream (Rapaka [0016] – Destination device 14 may receive the encoded video data to be decoded); 
determining whether a chroma array type of a video sequence included in the encoded video bitstream is a first chroma array type indicating that the video sequence includes multiple color planes and that the multiple color planes are jointly encoded (Rapaka [0064] – In the HEVC standard, a value called chroma_format_idc is defined to indicate different sampling formats of the chroma components, relative to the luma component. Table 1 illustrates the relationship between values of chroma_format_idc and associated chroma formats; [0065] – In 4:4:4 sampling, each of the two chroma arrays, may have the same height and width as the luma array, or in some instances, the three color planes may all be separately processed as monochrome sampled pictures); 
based on determining that the chroma array type is not the first chroma array type; and decoding the video sequence without applying at least one tool corresponding to the at least one syntax element (Rapaka [0194], Fig.12 – The video decoder determines, based on a chroma sampling format for the video data, that adaptive color transform is enabled for one or more blocks of the video data (230). The video decoder may, for example, determine that adaptive color transform is enabled for one or more blocks of the video data by determining the chroma sampling format is a 4:4:4 sampling format; [0195] – The video decoder may also determine for one or more second blocks of the video data that a chroma sampling format for the video blocks is a chroma sampling format other than 4:4:4 and based on the chroma sampling format being other than 4:4:4, determining that adaptive color transform is disabled for the second one or more blocks).
However, Rapaka does not explicitly disclose setting a value of at least one syntax element to zero without parsing the at least one syntax element from the encoded video bitstream
Wang teaches setting a value of at least one syntax element to zero without parsing the at least one syntax element from the encoded video bitstream (Wang [0074] – Video decoder 30 may transmit an output layer flag [i] [j] that, when equal to 1, specifies that a j-th layer in the layer set is a target output layer of an i-th output layer set, and, when equal to 0, specifies that the j-th layer in the layer set is not the target output layer of the i-th output layer set; [0142] – Video decoder 30 may refer to one of the profile, tier, and level syntax structures for each of a plurality of output layer sets and decode video data of one of the output layer sets based on information from the profile, tier, and level syntax structure referred to for the output layer set; [0143] – In some examples, the video coder may transmit or receive an SPS with a nuh_layer_id equal to 0, wherein the SPS includes a profile, tier, and level syntax structure for a layer of video data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rapaka to set a value of at least one syntax element to zero without parsing the at least one syntax element from the encoded video bitstream, as taught by Wang. One would be motivated as the set value of zero reduces the processing by not parsing the element(s).

Regarding Claim 2, Rapaka, in combination, further discloses the method of claim 1, wherein the chroma array type is determined based on a first flag indicating whether the video sequence includes the multiple color planes, and a first syntax element indicating a chroma format of the video sequence (Rapaka [0064] – In the HEVC standard, a value called chroma_format_idc is defined to indicate different sampling formats of the chroma components, relative to the luma component. Table 1 illustrates the relationship between values of chroma_format_idc and associated chroma formats; [0064] – chroma_format_idc is signaled in the SPS).

Regarding Claim 3, Rapaka, in combination, further discloses the method of claim 1, further comprising: based on determining that the chroma array type is the first chroma array type, determined value of the at least one syntax element, decoding the video sequence by applying the at least one tool corresponding to the at least one syntax element (Rapaka [0064] – In the HEVC standard, a value called chroma_format_idc is defined to indicate different sampling formats of the chroma components, relative to the luma component. Table 1 illustrates the relationship between values of chroma_format_idc and associated chroma formats; [0065] – In 4:4:4 sampling, each of the two chroma arrays, may have the same height and width as the luma array, or in some instances, the three color planes may all be separately processed as monochrome sampled pictures).
However, Rapaka does not explicitly disclose setting the value of the at least one syntax element by parsing the at least one syntax element.
Wang teaches setting the value of the at least one syntax element by parsing the at least one syntax element (Wang [0144] – When a layer with nuh_layer_id greater than 0 refers to the SPS, video decoder 30 might not decode video data of the layer with nuhlayer_id greater than 0 using the profile, tier, and level syntax structure of the SPS; [0145] – Video decoder 30 may transmit an output layer flag [i] [j] that, when equal to 1, specifies that a j-th layer in the layer set is a target output layer of an i-th output layer set, and, when equal to 0, specifies that the j-th layer in the layer set is not the target output layer of the i-th output layer set).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rapaka by 

Regarding Claim 4, Rapaka, in combination, further discloses the method of claim 1, wherein the at least one tool comprises at least one from among block-based delta pulse code modulation, palette mode coding, and adaptive color transform (Rapaka [0189] – In response to determining a chroma format for the video data is 4:4:4, the video decoder may determine that adaptive color transform is enabled).

With regard to claim 9, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 9 [The Rapaka reference further discloses device for decoding an encoded video bitstream, the device comprising: at least one memory and at least one processor (Rapaka [0014])].

With regard to claim 10, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 10.

With regard to claim 11, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 11.

With regard to claim 12, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 12.

With regard to claim 17, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 17 [The Rapaka reference further discloses a non-transitory computer-readable medium (Rapaka [0199])].

With regard to claim 18, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 18.

With regard to claim 19, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 19.

With regard to claim 20, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 20.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Wang, in view of Hannuksela, US 2015/0078456 A1 (Hannuksela).

Regarding Claim 5, Rapaka and Wang teach the method of claim 1, as outlined above.
However, Rapaka does not explicitly disclose that based on the chroma array type being a second chroma array type indicating that the video sequence does not include the multiple color planes, or that the multiple color planes are separately encoded, a value of a second flag signaled in a picture parameter set (PPS) is set equal to zero.
Hannuksela teaches based on the chroma array type being a second chroma array type indicating that the video sequence does not include the multiple color planes, or that the multiple color planes are separately encoded, a value of a second flag signaled in a PPS is set equal to zero Hannuksela [0105] – The syntax structure included in the sequence parameter set NAL unit of H.264/AVC (having NAL unit type equal to 7) may be referred to as sequence parameter set data, seq_parameter_set_data, or base SPS data. For example, profile, level, the picture size and the chroma sampling format may be included in the base SPS data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rapaka such that based on the chroma array type being a second chroma array type indicating that the video sequence does not include the multiple color planes, or that the multiple color planes are separately encoded, a value of a second flag signaled in a PPS is set equal to zero, as taught by Hannuksela. One would be motivated setting the PPS to zero for efficiently communicating the chroma array type.

Regarding Claim 6, Rapaka, in combination, further discloses the method of claim 5, wherein the at least one syntax element is signaled in the PPS, and wherein the at least one tool corresponds to a chroma quantization parameter of the video sequence (Rapaka [0087] – This signaling of Qp offset may be done at various granularity levels like VPS, SPS, PPS, slice header or its extension. The Qp offset may be signalled for all the components (luma+chroma) or only some of the components (e.g. chroma)).

Regarding Claim 7, Rapaka and Wang teach the method of claim 1, as outlined above.
However, Rapaka does not explicitly disclose that based on the chroma array type being a second chroma array type indicating that the video sequence does not include the multiple color planes, or that the multiple color planes are separately encoded, a value of a third flag signaled in an adaptation parameter set (APS) is set equal to zero.
Hannuksela teaches based on the chroma array type being a second chroma array type indicating that the video sequence does not include the multiple color planes, or that the multiple color Hannuksela [0106] – The APS syntax structure includes parameters or syntax elements related to quantization matrices (QM), sample adaptive offset (SAO), adaptive loop filtering (ALF), and deblocking filtering. An APS is a NAL unit and coded without reference or prediction from any other NAL unit. An identifier, referred to as aps_id syntax element, is included in APS NAL unit, and included and used in the slice header to refer to a particular APS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rapaka such that based on the chroma array type being a second chroma array type indicating that the video sequence does not include the multiple color planes, or that the multiple color planes are separately encoded, a value of a third flag signaled in an APS is set equal to zero, as taught by Hannuksela. One would be motivated setting the APS to zero for efficiently communicating the chroma array type.

Regarding Claim 8, Rapaka, Wang and Hannuksela teach the method of claim 1, as outlined above.
However, Rapaka does not explicitly disclose at least one syntax element is signaled in the APS, and wherein the at least one tool corresponds to an adaptive loop filter.
Hannuksela teaches the at least one syntax element is signaled in the APS, and wherein the at least one tool corresponds to an adaptive loop filter (Hannuksela [0106] – The APS syntax structure includes parameters or syntax elements related to quantization matrices (QM), sample adaptive offset (SAO), adaptive loop filtering (ALF), and deblocking filtering).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rapaka such that at least one syntax element is signaled in the APS, and wherein the at least one tool 

With regard to claim 13, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 13.

With regard to claim 14, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 14.

With regard to claim 15, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 15.

With regard to claim 16, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483